         Case 3:18-cv-00558-SDD-SDJ         Document 10      08/18/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

TAYLOR
                                                                       CIVIL ACTION
VERSUS
                                                                       18-558-SDD-SDJ
JOHNSON, ET AL.

                                          RULING

        The Court has carefully considered the Complaint1 filed by the Plaintiff, the record,

the law applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Scott D. Johnson, dated July 24, 2020, to which an objection3 was filed

and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Complaint is hereby DISMISSED WITH PREJUDICE, as

legally frivolous and for failure to state a claim upon which relief may be granted pursuant

to 28 U.S.C. §§ 1915(e) and 1915A.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims.
                                                          18th
        Signed in Baton Rouge, Louisiana on August 17, 2020.


                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA



1
  Rec. Doc. 1.
2
  Rec. Doc. 8.
3
  Rec. Doc. 9.
